DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ling Wu on December 17, 2021.
The application has been amended as follows: 
1. (Currently amended) A display panel comprising: M rows and N columns of pixel units;
the display panel being divided into R regions along a column direction;
an i-th region comprising: a (1+M(i-1)/R)-th row to a (Mi/R)-th row of pixel units;
the display panel further comprising: R shift registers, [[R light emitting drivers, R scan start signal terminals for controlling light emission of pixel units in the R regions, R scan start signal terminals for controlling time  pixel units in the R regions, and R scan start signal terminals for controlling current of pixel units in the R regions;
an i-th row of pixel units being connected with an i-th shift register and an i-th light emitting driver; and
a light emitting driver connected to a first row of pixel units in the i-th region being connected with an i-th scan start signal terminal for controlling light emission of pixel units in the i-th regionof pixel units in the i-th region of pixel units in the i-th region , wherein 1 ≤ i  ≤ R, R ≥ 2, M ≥ R, , and each of i and M/R is a positive integer.

 Allowable Subject Matter
Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  the present invention relates to a light emitting diode display comprising M rows and N columns of pixel units and the display is divided into R regions, and having R shift registers and R light emitting drivers for controlling light emission of pixel units of the R regions and controlling the time length of pixel units in R regions and controlling the current of pixel units in the R regions.
The sole independent claim 1 identifies, inter alia, the unique distinct features: 
 light emitting drivers, R scan start signal terminals for controlling light emission of  pixel units in the R regions, R scan start signal terminals for controlling time length of pixel units in the R regions, and R scan start signal terminals for controlling current of pixel units in the R regions;
an i-th row of pixel units being connected with an i-th shift register and an i-th light emitting driver; and
a light emitting driver connected to a first row of pixel units in the i-th region being connected with an i-th scan start signal terminal for controlling light emission of pixel units in the i-th region, a shift register connected to the first row of pixel units in the i-th region being connected with an i-th scan start signal terminal for controlling time length of pixel units in the i-th region and an i-th scan start signal terminal for controlling current of pixel units in the i-th region , wherein 1 ≤ i  ≤ R, R ≥ 2, M ≥ R, 

The closest prior arts of:
Choi et al. (US 2018/0197481) discloses an display device in Fig. 3 having comprising 3 display regions (AA1, AA2 and AA3); a plurality of scan shift registers drivers (211, 212, and 213), and plurality of emission drivers (811, 312, and 313) for controlling pixels area in display regions (AA1, AA2 and AAS).
Huang et al. (US 2016/0225311) discloses in Fig. 5 and display panel (700) comprising first display region (720) and second region (740) and a driving circuit 600 to control pixels units in first and second display regions. 
Toyotaka et al. (US2015/0316976) discloses a display in Fig. 2A comprising S columns and G rows of pixel units, display regions 203(1) and 230(2), and shift registers GSR1-GSRh for controlling pixels (100) of the display device.
However, either in singularly or in combination, the cited prior arts, fail to anticipate or render the above limitation obvious.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2015/0243208) discloses a display in Fig. 1 comprising first display region 52 and second display region 54 associated with first scan driver 10 and second scan driver 20 respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692